            Case 2:20-cv-01287-RSM Document 23 Filed 02/18/21 Page 1 of 3




 1                                               THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   RICHARD T. TIEKEN,                           )      Case No. 2:20-cv-01287-RSM
                                                  )
10                                    Plaintiff,  )
                                                  )
11          v.                                    )      ORDER GRANTING STIPULATED
                                                  )      MOTION TO CONTINUE CASE
12   FIRST UNUM LIFE INSURANCE                    )      AND RESET RELEVANT
     COMPANY; LONG TERM DISABILITY                )      DEADLINES
13   PLAN OF MCKINSEY & COMPANY,                  )
     INC.; AND MCKINSEY & COMPANY                 )
14   INC., as Plan Administrator of the Long Term )
     Disability Plan of McKinsey & Company,       )
15   Inc.,                                        )
                                                 )
16                                Defendants.    )
17
             THIS MATTER having come before the Court on the parties’ Stipulated Motion
18
     Continue, and the Court having found good cause and compelling reasons for the requested relief,
19
     the Court hereby orders:
20
            1.      The bench trial/hearing date for dispositive ERISA motions, currently set for
21
     August 2, 2021, is moved to September 15, 2021, beginning at 9:00 a.m. This bench trial date
22
     shall be held as a remote hearing. The pretrial deadlines as set forth in the Court’s order of
23
     November 20, 2020, for this case are all extended by 30 days.
24
            2.      The parties shall attend mediation by June 11, 2021.
25
            3.      The bench trial hearing will address the parties’ dispositive motions. In
26
     accordance with Local Civil Rule 7 (d)(3) & (k), the parties’ cross-dispositive motions shall be
27
     ORDER GRANTING STIPULATED MOTION TO CONTINUE . .        LANE POWELL PC
                                                      1420 FIFTH AVENUE, SUITE 4200
     .                                                         P.O. BOX 91302
     CASE NO.: 2:20-CV-01287-RSM - 1                     SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
             Case 2:20-cv-01287-RSM Document 23 Filed 02/18/21 Page 2 of 3




 1   filed by August 20, 2021. The parties will file consolidated response briefs by September 6, 2021.

 2   The dispositive motions shall have a page limit of 24 pages, and the consolidated response briefs

 3   shall have a page limit of 15 pages.

 4          4.      Any party seeking to introduce evidence outside the Administrative Record at the

 5   bench trial hearing shall file a motion requesting to do so, and such motion must be noted on or

 6   before July 15, 2021. Plaintiff reserves the right to seek to admit evidence from outside the

 7   Administrative Record, while Defendant opposes the entry of evidence from outside the

 8   Administrative Record and characterizes the hearing on the substantive motions as a “bench trial

 9   on the administrative record.” The Court makes no ruling on this issue at this time.

10          IT IS SO ORDERED.

11          DATED this 18th day of February, 2021.

12

13

14                                                A
                                                  RICARDO S. MARTINEZ
15                                                CHIEF UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER GRANTING STIPULATED MOTION TO CONTINUE . .        LANE POWELL PC
                                                      1420 FIFTH AVENUE, SUITE 4200
     .                                                         P.O. BOX 91302
     CASE NO.: 2:20-CV-01287-RSM - 2                     SEATTLE, WA 98111-9402
                                                                           206.223.7000 FAX: 206.223.7107
               Case 2:20-cv-01287-RSM Document 23 Filed 02/18/21 Page 3 of 3




 1   Presented by:

 2

 3   THE WOOD LAW FIRM, PLLC

 4

 5   By s/John W. Wood
     John W. Wood, WSBA # 39120
 6   john@woodfirm.com
     Attorneys for Plaintiff
 7

 8
     LANE POWELL PC
 9

10
     By: s/ Per D. Jansen
11   D. Michael Reilly, WSBA # 14674
     Per Jansen, WSBA # 49966
12   ReillyM@LanePowell.com
     JansenP@LanePowell.com
13   Attorneys for Defendant First Unum Life Insurance Company
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PROPOSED] ORDER GRANTING STIPULATED MOTION                         LANE POWELL PC
                                                                 1420 FIFTH AVENUE, SUITE 4200
     TO CONTINUE. . .                                                     P.O. BOX 91302
     CASE NO.: 2:20-CV-01287-RSM - 3                                SEATTLE, WA 98111-9402
                                                                  206.223.7000 FAX: 206.223.7107
     100447.0197/8355493.2
